Title: To George Washington from Benjamin Lincoln, 23 May 1789
From: Lincoln, Benjamin
To: Washington, George



My dear General
Boston May 23d 1789

I was early convinced, upon your Excellencys retirement from public life, that too much of your time, for your own happiness was engrossed by a correspondence as extensive as is the knowledge of letters, and by the frequent visits of people throughout the equally extended limits. An idea that these visits were multiplied by the ease with which people obtained letters of introduction to your Excellency has restrained me from giving such letters but in a few instances lest I should be instrumental in adding to your cares and breaking in upon your domestic tranquilty. At this day sir I ought to be more upon my guard than ever as your burdens are multiplied and as your whole time must be engrossed by the important calls of your elevated office[.] While under this conviction I hope and trust that I shall not exceed the bounds of propriety. I consider however, that there are instances which to neglect, would be highly criminal and might justly be considered as a neglect of duty to your Excellency

and to the public[.] Such I consider the instance now before me.
This letter will be honoured by its being born by the honourable George Cabot Esquire. Feeling as all others do an esteem for and obligations to your Excelly intends to wait upon you and express them. I hope his business will permit him to remain a little time with you, for I am sure your Excellency will find him a Gentleman in all respects perfectly agreeable—From his abilities, his integrity, his knowledge of the world, of commerce in general, and its connections with the different nations, our interest with them and with each other I cannot help considering him an honour to our country and one of the most able and useful men in it. He has been drawn into public life but we have not had influence enough to retain him. If your Excellcy should have time to open with him on the state of trade here, on its foreign and domestic connexions, you will receive a very judicious relation and such an one as will be pleasing and throw light on the interesting and important subject and as free from personal views and those local prejudices which have so often cloged our public proceedings and given a false colouring to them as from any man I know on earth.
Fearing that he would call as thousands of others must do, without being particularly known, I have taken the liberty to beg it as a favour that he would take charge of this letter and deliver it with his own hand—I have been urged to this from the fullest conviction that the happiness arising from an interview would be reciprocal.
Captain Browne formerly of Glovers Regiment, and who was with your Excellency at Trenton, now a very respectable merchant in this State, will accompany Mr Cabot. I have the honour of being with the most perfect esteem My dear General Your Excellencys most obedient servant

B. Lincoln

